                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 WAYCROSS DIVISION


    CONNIE L. WINDHAM,

                 Plaintiff,                                     CIVIL ACTION NO. 5:16-cv-83

          v.

    WILLIAM P. BARR, in his official capacity
    as Attorney General of the United States;
    UNITED STATES DEPARTMENT OF
    JUSTICE; and FEDERAL BUREAU OF
    PRISONS,

                 Defendants. 1


                                               ORDER

         This Title VII action is before the Court on Defendant William P. Barr’s Motion for

Summary Judgment. (Doc. 60.) Plaintiff Connie L. Windham filed a response Brief in Opposition,

(doc. 63), and Defendant filed a Reply, (doc. 65). In this Title VII retaliation case, Plaintiff brings

claims of retaliatory transfer and retaliatory hostile work environment arising out of her

employment with the Federal Bureau of Prisons (“BOP”) at Federal Correctional Institution Jesup

(“FCI Jesup”). (See Doc. 1.) Defendant moves for summary judgment, arguing that certain

retaliatory transfer claims are barred by Plaintiff’s failure to exhaust and that Plaintiff fails to


1
   The only proper party defendant in a Title VII action brought against the United States and its agencies
is the head of the agency in which the alleged discriminatory acts occurred. 42 U.S.C. § 2000e-16(c). For
suits involving the Department of Justice and the Federal Bureau of Prisons that proper party defendant is
the Attorney General of the United States. See Mulhall v. Ashcroft, 287 F.3d 543, 550 (6th Cir. 2002); Lee
v. Holder, No. 1:07-CV-2649-CC, 2009 WL 10670933, at *2 (N.D. Ga. Feb. 23, 2009). As William P.
Barr is the current Attorney General, replacing Defendant Jeff Sessions, the Court AUTHORIZES and
DIRECTS the Clerk of Court to TERMINATE Jeff Sessions as a Defendant and SUBSTITUTE William
P. Barr, in his official capacity as Attorney General of the United States. Fed. R. Civ. P. 25(d). Moreover,
given that William P. Barr is the only proper party, the United States Justice Department and Federal Bureau
of Prisons are due to be DISMISSED from Plaintiff’s action.
establish sufficient evidence, in light of the undisputed facts, to support her remaining retaliation

claims. (Doc. 60.) Plaintiff contends, in response, that genuine issues of material fact remain as

to whether Defendant retaliated against her and that summary judgment should thus be denied.

(Doc. 63). As explained below, however, the Court finds that the evidence presented by Plaintiff

in this case is not enough for a reasonable jury to find that Defendants retaliated against her within

the meaning of Title VII. Thus, for the reasons which follow, the Court GRANTS Defendant’s

Motion for Summary Judgment. (Doc. 60.) The Court DIRECTS the Clerk of Court to enter

summary judgment in favor of Defendant and to CLOSE this case.

                                         BACKGROUND

I.     Procedural History

       On September 9, 2014, Plaintiff filed this action pursuant to the anti-retaliation provisions

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”).

(Doc. 1.) Defendant moved to dismiss the Complaint, arguing that Plaintiff failed to exhaust her

retaliation claims or otherwise plead an adverse employment action and that she failed to state any

claims of gender discrimination. (Doc. 9.) Defendant also contended Plaintiff could not recover

punitive damages as a matter of law. (Id.) After briefing on these issues, (docs. 15, 17, 21), the

Court granted in part and denied in part Defendant’s Motion. (Doc. 28.) In so doing, the Court

found that Plaintiff had failed to exhaust her retaliation claim regarding denied overtime and that

she had failed to plead a claim of gender discrimination; the Court also dismissed Plaintiff’s

punitive damages claim. (Id.) However, the Court found Plaintiff stated cognizable retaliation

claims regarding alleged wrongful transfers and a hostile work environment. (Id.)

       Discovery ensued thereafter and, following an extension of time, (docs. 36, 38, 40, 42),

ended on May 4, 2018. During the discovery period, the parties entered a Stipulation by which




                                                  2
they limited the claims Plaintiff could bring. (See Doc. 44.) The parties stipulated that claims

arising from Paragraph thirty-seven of Plaintiff’s Complaint, which concerns Defendant’s alleged

failure to promote or hire Plaintiff to several positions at FCI Jesup, (doc. 1), were withdrawn and

dismissed without prejudice. (Id.) Further, the parties agreed that Plaintiff would not introduce

evidence regarding Paragraph thirty-seven or the events described in BOP Agency Case No. 2016-

0920, an internal discrimination dispute involving Plaintiff. (Id.; see also doc. 65-1 (BOP case

file).) On July 19, 2018, Defendant filed his Motion for Summary Judgment. (Doc. 60.)

II.    Factual Background

       The material facts in this case are not in dispute. (See Doc. 63 (“Plaintiff does not oppose

Defendant’s recitation of the facts in its Brief in Support of Motion for Summary Judgment.”).)

Plaintiff Connie L. Windham is a BOP employee who has worked her entire tenure at FCI Jesup.

(Doc. 60-21, p. 1.) Plaintiff began her career as a correctional officer but later took a position in

UNICOR, a government corporation with two factories at FCI Jesup that primarily produce

garments. (Id.) The larger of the two factories, the FCI Factory, produces t-shirts, while the

smaller factory, the FSL Factory, produces specialty items with embroidery or screen prints. (Id.

at p. 2.) These factories are located approximately 300 to 400 yards from each other, and according

to Plaintiff, UNICOR employees do not generally view one factory as better than the other. (Id.;

see also doc. 60-1, p. 20 (Plaintiff’s Dep.).)

       Plaintiff’s first UNICOR position was as a customer service representative, which required

her to take orders and ensure timely delivery. (Doc. 60-21, p. 2.) She began her customer service

position working at the FCI Factory but later worked out of the FSL Factory. (Id.) Plaintiff made

this move between factories based on an oral instruction, without any documenting paperwork.

(Id.; doc. 60-1, p. 17.) In January 2013, Plaintiff became a UNICOR quality assurance specialist,




                                                 3
initially located at the FCI Factory. (Doc. 60-21, p. 2.) When she applied for this position, it did

not matter to her whether she worked out of the FCI or FSL Factory. 2 (Id.) As a quality assurance

specialist, Plaintiff ensured that manufactured garments met specifications and tolerance levels

required by the customer. (Id. at p. 3.)

       Although each factory had its own manager, Plaintiff reported to Robert Cousson, the

quality assurance manager, rather than the factory manager. (Id.) Moreover, the factory manager

did not participate in performance reviews of Plaintiff or make decisions regarding her pay. (Id.)

In November 2013, Paul Wells served as the FCI Factory manager where Plaintiff worked as a

quality assurance specialist. (Id.) Mr. Wells was not Plaintiff’s supervisor. (Id.) At that time,

Plaintiff and Mr. Wells were friends, and prior to being factory manager, he helped Plaintiff learn

the duties of her new quality assurance job. (Id.)

       That same month, an Equal Employment Opportunity (“EEO”) investigator contacted

Plaintiff regarding a discrimination complaint filed by Mr. Ricky Pasley, a UNICOR fabric worker

who reported directly to FCI Factory Manager Wells. (Id. at pp. 3–4.) Jackie Butcher, a human

resources manager, and later Mr. Wells, told Plaintiff that she should try and speak with the

investigator. (Id.) On November 14, 2013, Plaintiff contacted the investigator by phone and first

learned that the compliant pertained to Mr. Pasley. (Id. at p. 4.) Mr. Wells did not inform Plaintiff

who the subject of the complaint was. (Id.) After speaking with the EEO investigator, Plaintiff

never revealed the substance of her testimony to anyone at UNICOR. (Id.)

       On November 18, 2013, Plaintiff and Mr. Wells were involved in two disputes. (Id. at

pp. 4–5.) First, Plaintiff protested Mr. Wells’ decision to change the overtime schedule and allow

another worker to earn overtime instead of her; as a result of this change Plaintiff had to work


2
  Notably, while working in her customer service position, Plaintiff had previously volunteered, and
expressed a preference, to be moved from the FCI Factory to the FSL Factory. (See Doc. 60-1, pp. 17–18.)


                                                   4
overtime the next day. 3 (Id. at p. 4.) Second, Mr. Wells separately confronted Plaintiff about a

conversation Plaintiff had with Captain Carrino where she expressed concern that UNICOR

employees were not performing security pat-downs of all inmates who came in and out of

UNICOR factories. (Id. at p. 5.) According to Plaintiff, Mr. Wells questioned her in an

intimidating manner and told her “what happens in UNICOR stays in UNICOR.” (Id.)

        On November 19, 2013, Jodi Thomason, the president of the union to which Plaintiff

belongs, sent Mr. Wells an email contending that he had “verbally reprimanded [Plaintiff] to the

point of her becoming physically and visibly shaken.” (Id. (citation omitted).) Ms. Thomason

alleged that Mr. Wells had retaliated against Plaintiff and announced the union would be pursuing

a grievance. (Id.) After receiving this email, Mr. Wells called Plaintiff and asked that she explain

to the Warden that Ms. Thomason’s allegations were untrue; Plaintiff interpreted this call as an

attempt to “coerce” her. (Id.) Plaintiff then authored a memo dated November 20, 2013, to FCI

Jesup’s Warden, Suzanne Hastings, outlining her recent interactions with Mr. Wells. (Id.; see also

doc. 60-6 (Plaintiff’s Mem.).) In response, Warden Hastings assembled a Threat Assessment

Team to interview the relevant witnesses and make appropriate security recommendations. 4

(Doc. 60-21, p. 6.) The Team determined that Mr. Wells did not pose an imminent physical danger

to Plaintiff, but they nonetheless recommended that he be reassigned to work in the UNICOR

warehouse until further notice. (Id.) On November 21, 2013, Warden Hastings reassigned Mr.

Wells, and he did not return to work at either Factory. (Id.)



3
  In the Court’s Order dated June 27, 2017, the Court dismissed Plaintiff’s retaliation based on this alleged
denial of overtime, finding that Plaintiff had failed to timely exhaust this claim. (Doc. 28, p. 6.)
4
  The BOP and FCI Jesup have an express policy against workplace retaliation against those who engage
in protected activity, and they have protocols to report and remedy such complaints. (Doc. 60-17 (BOP
Program Statement on Discrimination and Retaliation Complaints Processing).)



                                                     5
       A.      Plaintiff’s Transfers

       Mr. Wells’ relocation to the warehouse created an open position at the FCI Factory, as it

left the factory without a manager. (Id.) Marvin Tucker, the Associate Warden who oversaw

UNICOR and was Plaintiff’s second-level supervisor, determined that Plaintiff’s direct supervisor,

Quality Assurance Manager Cousson, should be the new manager at the FCI Factory. (Id.) Mr.

Cousson had previously served as the FCI Factory manager, and Associate Warden Tucker valued

this experience, thinking it would be key in the factory maintaining necessary certifications. 5 (Id.

at pp. 6–7.) At the time of relocation, Mr. Cousson was also as the quality assurance specialist at

the FSL Factory, and his move to the FCI Factory created an opening at his previous position. (Id.

at p. 7.) On December 31, 2013, Associate Warden Tucker notified Plaintiff that she would move

from the FCI Factory to the FSL Factory on January 8, 2014, to coincide with Mr. Cousson’s

move; Mr. Tucker was unaware of Plaintiff’s November 14, 2013 phone interview with the EEO

investigator. (Id.) Following this move, Plaintiff emailed her supervisor to tell them that she

“would like to stay at the FSL [Factory].” (Doc. 60-10.)

       Shortly thereafter, though, Warden Hastings asked Plaintiff to return to the FCI Factory on

January 13, 2014. (Doc. 60-21, p. 7.) Warden Hastings did not disclose her rationale for

transferring Plaintiff a second time, but she, like Associate Warden Tucker, was unaware that

Plaintiff had provided a statement to an EEO investigator regarding Mr. Pasley’s discrimination

complaint. (Id.) Moreover, Plaintiff does not believe the January 13, 2014 transfer was retaliatory

in manner. (Id.) Plaintiff’s return to the FCI Factory on January 13 once again left the FSL Factory

without someone to perform quality assurance functions. (Id.) This transfer back to the FCI



5
  Associate Warden Tucker also testified that “[a]t most multi-factory UNICOR locations the QA manager
is assigned to the larger or more complex operation while the QA Specialist is assigned to the smaller
factory.” (Doc. 60-2, p. 6.)


                                                  6
Factory was short lived, however, because on January 21, 2014, Plaintiff was once again

transferred to the FSL Factory. (Id. at p. 8.) Plaintiff is unaware of the reasoning behind her

January 21 transfer back to the FSL Factory or who made the decision, and no paperwork is

associated with any of her January 2014 transfers between the two UNICOR factories at FCI Jesup.

(Id.) However, Plaintiff acknowledges that the January 13, 2014 transfer back to the FCI Factory

left the FSL Factory without a quality assurance staff member. (Doc. 60-1, p. 69.) Although

Defendant transferred Plaintiff between UNICOR factories three times in January, she never

experienced a change in pay, job responsibilities, or prestige. (Doc. 9-2, p. 3.) On March 3, 2014,

Plaintiff first contacted the EEO office to file a complaint about these transfers. (Doc. 60-14.)

       B.      Derogatory Comments Made About Plaintiff

       In addition to Mr. Wells’ intimidating questioning and the January transfers, both of which

occurred relatively soon after Plaintiff’s November 14, 2013 phone interview with the EEO

investigators, Plaintiff also became the subject of several derogatory comments, per her November

20, 2013 memorandum to Warden Hastings. (Doc. 60-21, p. 8.) According to Plaintiff’s memo,

a co-worker, Lisa Ognilla, relayed to her that the “good ole boy’s club” called her “The Gestapo.”

(Id.; see also doc. 60-6 (Plaintiff’s Mem.).) Ms. Ognilla did not reveal who called Plaintiff “The

Gestapo,” and it was reportedly only used once according to Plaintiff. 6 (Doc. 60-21, p. 8.) In her

memo, Plaintiff also stated that Ms. Ognilla reported a co-worker had referred to Plaintiff as an

“unhappy camper,” but Ms. Ognilla denied ever hearing anyone refer to Plaintiff as an “unhappy

camper.” (Id.) In either event, no one ever used the term “unhappy camper” in Plaintiff’s presence.

(Id.) Responding to Plaintiff’s memo, Warden Hastings directed Associate Warden Tucker to hold



6
  To be sure, Ms. Ognilla testified to an EEO investigator that she heard the term “Gestapo” used “a few
times” in reference to Plaintiff. (Doc. 63-2, p. 6.)



                                                   7
a meeting with all UNICOR staff, where he emphasized professionalism and demanded that all

name-calling cease. 7 (Id. at pp. 8–9.)

       The name-calling brought to light by Ms. Ognilla was not the only negative thing in regard

to Plaintiff. Additionally, FSL Factory manager Wanda Moody made two derogatory remarks

toward Plaintiff. First, on March 24, 2014, Ms. Moody commented that Plaintiff was “not worried

about OT on her check; she is just happy to make her 40-hour work week, 80-hour pay period.”

(Id. at p. 9.) Plaintiff took this remark as disparagement on the number of absences she had accrued

at that time. (Id.) Second, on April 1, 2014, Ms. Moody entered Plaintiff’s office and handed her

a whistle, stating “a whistle for a whistleblower,” in the presence of inmates and Mr. Pasley. (Id.

at p. 10; doc. 60-1, pp. 87–88.) Ms. Moody then said, “I guess that sounded funny . . . I didn’t

mean it.” (Id.) Immediately following this incident, Warden Hastings issued Ms. Moody a cease

and desist letter regarding her whistleblower stunt. (Id.) However, as far as Plaintiff knew, Ms.

Moody was not aware that Plaintiff had given a statement to the EEO investigator when she made

her comments to Plaintiff. (Id. at p. 9.)

       After being subjected to the aforementioned events, Plaintiff filed a claim for Workers’

Compensation under the Federal Employees’ Compensation Act (“FECA”) based on the anxiety

and mental anguish caused by these events. (See id. at p. 10.) Plaintiff also updated her March

2014 EEO complaint with information regarding Ms. Moody’s actions and derogatory comments.

(Doc. 60-14.) In her April 2015 application for FECA benefits, Plaintiff stated that she had been

diagnosed with “adjustment disorder” brought on by working in a “hostile work environment” at

UNICOR. (Doc. 60-19.) On September 21, 2015, the Office of Workers’ Compensation Programs



7
  In addition, a co-worker named Sean Greene called Plaintiff “LT” occasionally, but Plaintiff had been
helpful to Mr. Greene when he first began working at FCI Jesup, and she believes Mr. Green called her
“LT” because of her help, not out of disrespect. (Doc. 60-21, p. 9.)


                                                  8
approved Plaintiff’s claim for benefits. (Doc. 60-21, p. 10.) Approximately one year later, on

September 14, 2016, Plaintiff filed the present Title VII retaliation action. (Doc. 1.)

                                   STANDARD OF REVIEW

       Summary judgment “shall” be granted if “the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute is “genuine” if the

“evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

       The moving party bears the burden of establishing that there is no genuine dispute as to

any material fact and that it is entitled to judgment as a matter of law. See Williamson Oil Co. v.

Philip Morris USA, 346 F.3d 1287, 1298 (11th Cir. 2003). Specifically, the moving party must

identify the portions of the record which establish that there are no “genuine dispute[s] as to any

material fact and the movant is entitled to judgment as a matter of law.” Moton v. Cowart, 631

F.3d 1337, 1341 (11th Cir. 2011). When the nonmoving party would have the burden of proof at

trial, the moving party may discharge his burden by showing that the record lacks evidence to

support the nonmoving party’s case or that the nonmoving party would be unable to prove his case

at trial. See id. (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)). If the moving party

discharges this burden, the burden shifts to the nonmovant to go beyond the pleadings and present

affirmative evidence to show that a genuine issue of fact does exist. Anderson, 477 U.S. at 257.

       In determining whether a summary judgment motion should be granted, a court must view

the record and all reasonable inferences that can be drawn from the record in a light most favorable

to the nonmoving party. Peek-A-Boo Lounge of Bradenton, Inc. v. Manatee County, 630 F.3d




                                                  9
1346, 1353 (11th Cir. 2011) (citing Rodriguez v. Sec’y for Dep’t of Corr., 508 F.3d 611, 616 (11th

Cir. 2007)). However, “facts must be viewed in the light most favorable to the non-moving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007).

“[T]he mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment; the requirement is that there be no

genuine issue of material fact.” Id. (citation and emphasis omitted).

                                              DISCUSSION

       Plaintiff Windham claims that Defendant subjected her to unlawful retaliation at FCI Jesup

in violation of Title VII. (Doc. 1.) Title VII makes it illegal for “an employer to discriminate

against any of his employees . . . because [she] has opposed any practice made an unlawful

employment practice by this subchapter, or because [she] has made a charge, testified, assisted, or

participated in any manner in an investigation, proceeding, or hearing under this subchapter.”

42 U.S.C. § 2000e-3(a); King v. Sec’y, United States Dep’t of the Army, 652 F. App’x 845, 847

(11th Cir. 2016) (per curiam) (noting that Title VII’s prohibition on retaliation applies to federal

employees). Plaintiff’s retaliatory transfer and hostile work environment claims arise under the

second clause of this section, known as the “participation clause.” EEOC v. Total Sys. Servs., 221

F.3d 1171, 1174 (11th Cir. 2000). The participation clause “protects proceedings and activities

which occur in conjunction with or after the filing of a formal charge with the EEOC; it does not

include participating in an employer’s internal, in-house investigation, conducted apart from a

formal charge with the EEOC.” Id. (citation omitted).

       Plaintiff alleges that, after she participated in an EEO investigation, Defendant retaliated

against her by transferring her between different UNICOR factories at FCI Jesup and by subjecting

her to a hostile work environment. (Doc. 63; see doc. 1.) Plaintiff assets that “[i]mmediately after




                                                10
[she] testified” in the investigation on November 14, 2013, “Defendant engaged in a pattern of

retaliatory acts and comments which would dissuade a reasonable employee from testifying.”

(Doc. 63, p. 11.) Plaintiff argues that the “totality of the circumstances” show Defendant retaliated

against her and that, at the very least, “[g]enuine issues of material fact exist as to why Defendant

took these against Plaintiff.” (Id. at pp. 10, 11.) Further, Plaintiff avers that a dispute remains as

to whether Defendant’s actions “were sufficient to dissuade a reasonable employee from testifying

in support of a co-worker in his race discrimination case.” (Id. at p. 14.)

       Defendant moves for summary judgment as to Plaintiff’s claims of retaliatory transfer and

retaliatory hostile work environment.      (Doc. 60.)    Defendant argues that Plaintiff’s claims

regarding the transfers on January 8 and 13, 2014, are barred by Plaintiff’s failure to timely exhaust

those claims. (Id. at pp. 10–11.) As to her January 21, 2014 transfer, Defendant contends Plaintiff

has not adduced the necessary evidence to support a prima facie case of retaliatory transfer and

that Plaintiff was transferred for legitimate business reasons, not retaliation. (Id. at pp. 12–19.)

Similarly, Defendant argues that Plaintiff fails to produce evidence of a retaliatory hostile work

environment and that the BOP took prompt remedial action, thereby precluding liability. (Id. at

pp. 20–26.) In addition, Defendant asserts that Plaintiff may not obtain compensatory damages

stemming from her adjustment disorder diagnosis, because she has already been compensated for

this harm thorough her successful FECA claim. (Id. at pp. 26–30.)

       The Court address these arguments in turn. In reviewing the undisputed facts in this case

and the evidence submitted by Plaintiff on each of her retaliation claims, the Court finds that

Defendant’s Motion for Summary Judgment is due to be granted for the reasons explained below.




                                                 11
I.     Plaintiff’s New & Unsupported Allegations Presented in her Opposition Brief

       The Court begins by discussing the new factual allegations and non-sequitur arguments

raised by Plaintiff in her Opposition Brief.        Rather than directly engaging with many of

Defendant’s arguments, Plaintiff’s Brief in Opposition mostly passes by Defendant’s Motion for

Summary Judgment much like two ships passing in the night. (Compare Doc. 60, with Doc. 63.)

In her Brief, Plaintiff fails to respond to Defendant’s exhaustion argument, as well as others, and

fails to muster evidence on issues where Defendant has contended there is insufficient evidence to

survive summary judgment. (See Docs. 60, 63; see also doc. 65, pp. 18–19 n.3 (outlining several

arguments Plaintiff failed to address).) Instead, as Defendant accurately illustrates, Plaintiff relies

in-part on hearsay evidence, raises factual contentions that exceed the scope of her Complaint and

violate the parties’ Stipulation, points to evidence that does not support her assertions, and attempts

to change the relevant protected activity undergirding her retaliation claims from the November

2013 statement to other events. (See Doc. 65, pp. 1–8.) Plaintiff did not file a surreply to rebut

these charges made by Defendant. In the manner and for the reasons explained below, the Court

declines to consider Plaintiff’s extraneous and unsupported factual allegations and the arguments

made thereunder

       A.      Inadmissible Evidence

       Pursuant to Federal Rule of Civil Procedure 56(c)(2), Defendant objects to Plaintiff’s use

of an email she sent to herself documenting the conversations of others as inadmissible hearsay.

(Id. at p. 2.) Under this rule, “[a] party may object that material cited to support or dispute fact

cannot be presented in a form that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2); see

Campbell v. Shinseki, 546 F. App’x 874, 879 (11th Cir. 2013) (per curiam) (explaining that a party

may oppose the admissibility of evidence at summary judgment without filing a separate motion).




                                                  12
In her Opposition Brief, Plaintiff cites the email as support for her claim that “[o]n August 18,

2014, [Associate] Warden Tucker asked Ricky Pasl[e]y, the employee for whom Plaintiff had

testified, whether he was assisting Plaintiff with her EEO case.” (Doc. 63, p. 7 (citing doc. 63-6).)

        The email, dated August 22, 2014 and sent by Plaintiff to Plaintiff, concerns events which

took place four days prior on August 18, 2014. (See Doc. 63-6.) It states:

        On Monday, August 18, 2014, Wanda Moody reported to [Associate Warden]
        Tucker that I was working on [m]y EEO Case in Unicor Factory. Mr. Tucker called
        Pasley to ask him if he was assisting me on my case and that it should be UNION
        Official time if we were working on my EEO Case. Mr. Pasley informed Mr.
        Tucker that I was not working on my case nor was he assisting me on my case. He
        stated that I was working on quality issues. . . . I happened to be working on the
        table inside where Mr. Pasley uses the computer. I had a file folder so she assumed
        I was working on my EEO case. The bigger question is how does she know I have
        a[n] EEO case???????

Id.   Relying on this email and information from Associate Warden Tucker’s affidavit by

interrogatory, (doc. 60-2), Plaintiff concludes that Mr. Tucker was aware of her protected activity

at the relevant time of her transfers. 8 (See Doc. 63, pp. 6–7.)

        Defendant contends that Plaintiff relies on her email to herself for the truth of the matter

asserted and that it must be excluded, because it does not fall under any hearsay exception, such

as for business records of regularly conducted activity, and because it is not probative for non-

hearsay purposes, such as the state of mind of its recipient. (Doc. 65, p. 2 (citing Fed. R. Evid.

801(c), 802, 803(6).) Defendant also argues the email does not establish Plaintiff’s personal

knowledge of the conversations it recounts. (Id.) The Court agrees.

        To the extent Plaintiff relies on this email as substantive proof that on August 18, 2014,

Associate Warden Tucker spoke with Mr. Pasley about her, it is inadmissible hearsay. Likewise,



8
 In actuality, Associate Warden Tucker’s affidavit by interrogatory, dated July 30, 2014, does not indicate
whether, and if so when, he had knowledge of Plaintiff’s November 2013 protected activity of speaking
with the EEO investigator in Mr. Pasley’s case. (See Doc. 60-2.)


                                                    13
to the extent Plaintiff relies on this email as evidence of the details of that conversation, it is

inadmissible hearsay. Plainly, the email is an out-of-court statement, “offer[ed] in evidence to

prove the truth of the matter asserted in the statement,” Fed. R. Evid. 801(c), that Mr. Tucker and

Mr. Pasley had a conversation on August 18, 2014, regarding Plaintiff’s EEO case. As such, it is

inadmissible hearsay. Moreover, Plaintiff does not endeavor to argue that this email should be

admitted under a hearsay exception or exclusion. See Fed. R. Evid. 801(d), 803. Additionally,

Plaintiff does not attempt to explain how this evidence could be presented as admissible evidence

at trial. Thus, while Plaintiff may testify as to her personal knowledge of these events, she may

not rely on this email as proof that they transpired as stated in the email. Accordingly, the Court

declines to consider this email when determining whether Plaintiff has adduced evidence showing

Associate Warden Tucker was aware of her protected activity.

       B.      Unsupported Assertions

       Defendant takes issue with the support offered in favor of two factual assertions made by

Plaintiff in her Brief. (Doc. 65, p. 3.) First, Plaintiff alleges that Ms. Ognilla “heard employees

calling Plaintiff names such as ‘Gestapo,’ ‘unhappy camper,’ and ‘LT’ a few times.’” (Doc. 63,

p. 3 (citing doc. 63-2, pp. 6–7 (transcript of Ms. Ognilla’s interview with an EEO investigator).)

In her statement to the EEO investigator, however, Ms. Ognilla does not mention “LT” or

“unhappy camper” as names people called Plaintiff; she only mentions overhearing “Gestapo” a

few times. (Doc. 63-2, p. 6.) In fact, Ms. Ognilla expressly disclaims ever hearing anyone call

Plaintiff an “unhappy camper.” (Id.) Accordingly, when assessing whether Plaintiff was subjected

to a retaliatory hostile work environment, the Court excludes consideration of the alleged

“unhappy camper” comment as there is no competent proof on this point. See Fed. R. Civ. P.

56(c)(1)(A) (factual assertions must be supported by record cites); Local R. 7.1(b) (“Every factual




                                                14
assertion in a motion, response, or brief shall be supported by a citation to the pertinent page in the

existing record or in any affidavit, discovery material, or other evidence filed with the motion.”).

       Second, Plaintiff asserts that she “was required to provide additional medical information

to support her leave,” which deviated from Defendant’s routine procedure. (Doc. 63, p. 10.)

Plaintiff cites nothing in support of this assertion here; however, in response to Defendant’s Motion

to Dismiss, Plaintiff offered her own affidavit which this assertion parrots. (See Doc. 15, p. 15.)

Nevertheless, Plaintiff does not offer any documentary support for this assertion or any relevant

details, such as when she took leave and what additional medical information Defendant required.

Moreover, as shown by Defendant in its earlier Reply to Plaintiff on this issue, the BOP followed

its policy, which requires those on leave to “periodically update the supervisor as to ability to

return to work,” and the BOP may “require the employee to submit a medical certificate or other

administratively acceptable evidence.” (Doc. 17, p. 8 (quoting doc. 17-6 (BOP Sick Leave Policy

Agreement)).) Because Plaintiff offers no evidence of record as to how Defendant violated its sick

leave policy when seeking additional medical information, the Court declines to consider

Plaintiff’s conclusory allegation in this regard. See Fed. R. Civ. P. 56(c)(1)(A); Local R. 7.1(b).

       C.      New Allegations

               (1)     Plaintiff’s Change of Jobs in 2015 & 2018

       Throughout her Brief in Opposition, refers to allegations that she was removed from her

UNICOR position in October 2015 and “when Plaintiff applied to return to her previous job, less

qualified and less experienced individuals were selected instead.” (Doc. 63, pp. 4–5; see also id.

at pp. 10 (“passed over for a promotion”), 12 (Plaintiff “applied three times to return [to

UNICOR]” but “Defendant passed over her”), 14 (Defendant “threaten[ed] to abolish her job” and

“trasnferr[ed] her to picking up cardboard”). Defendant submits four reasons why the Court should




                                                  15
not accept any allegations or argument concerning her removal from UNICOR in October 2015

and Defendant’s failure to hire her when she applied to return: (1) the allegations exceed the scope

of Plaintiff’s Complaint and Defendant was not on notice of them; (2) the allegations violate the

parties’ Stipulation; (3) the allegations are not ripe because they were not exhausted; and (4) the

allegations lack evidentiary support and are insufficient to support a prima facie retaliation claim.

(Doc. 65, pp. 3–5.) Again, Plaintiff does not rebut any of these charges.

       As is typical of Plaintiff’s Brief in Response, she is not clear as to what specific “previous

job” she applied to return to or when she did so, and she does not identify who was selected and

how he or she was less qualified. (See Doc. 63, pp. 4–5.) Plaintiff seems to conflate the three

January 2014 transfers, which she did not apply for, with other job opportunities at FCI Jesup that

she did apply for but was not selected:

               Plaintiff was transferred three times within two months of her protected
       activity. Plaintiff had six years of experience in UNICOR at that time, but was not
       returned to her previous job, even though Defendant continued to hire employees
       to work there. Defendant contends that there were legitimate business reasons for
       the transfers, stating that because Robert Cousson had previous experience as
       manager, he was selected for factory manager, however when Plaintiff applied to
       return to her previous job, less qualified and less experienced individuals were
       selected instead. (Job announcements and placements, Ex. D, attached hereto)
       Plaintiff was finally returned to her previous job on May 4, 2018, and in fact
       received a promotion. (Ex. D, attached hereto) If she was qualified on that date,
       she was always qualified. The only change in her qualifications since her first
       transfer is that she is now also qualified in Food Service. Defendant states that all
       of Plaintiff’s transfers were between factories, however this is not accurate. In
       October 2015 . . . Plaintiff was placed on loan to the Food Service Warehouse . . . .
       Plaintiff submits that this this transfer is one of the continuing violations in this
       case. On May 4, 2018, Plaintiff was finally selected to return to UNICOR . . . .

(Id.) In making these allegations, Plaintiff repeatedly cites the same collection of computer

printouts with unattributed handwritten comments from what appears to be a BOP job portal. (See

id. (citing doc. 63-5 (Exhibit D).) To the extent Plaintiff presents these allegations as proof

Defendant retaliated against her when transferring her between FCI Factories in January 2014,



                                                 16
they are excluded as outside the scope of her Complaint and in violation of the parties’ Stipulation.

       “A plaintiff may not amend her complaint through argument in a brief opposing summary

judgment.” Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (citation

omitted); see also Am. Fed’n of State, Cty. & Mun. Employees Council 79 v. Scott, 717 F.3d 851,

863 (11th Cir. 2013). Moreover, in a retaliation case, a plaintiff may not rely on unpleaded adverse

actions at the summary judgment stage, even where those adverse actions were brought out in

discovery. Brown v. Snow, 440 F.3d 1259, 1266 (11th Cir. 2006). Unless the plaintiff amends

her complaint to include the unpleaded facts, the court is correct to not address those allegations

at summary judgment. Id. Looking at Plaintiff’s Complaint, filed on September 14, 2016, it is

devoid of any mention of being required to work at the Food Service Warehouse in October 2015

or of being removed from work at UNICOR. (See Doc. 1.) What is more, the only retaliation

allegations concern her transfer between the FCI and FSL Factories in January 2014 as well as the

intimidation and name-calling that began shortly after her November 2013 protected activity. (Id.

at pp. 9–10.) By failing to give Defendant fair notice of these facts in her Complaint, which

ostensibly support her retaliation claims, they are not properly before the Court at summary

judgment, and the Court declines to consider them in ruling on Defendant’s Motion.

       In addition, the parties stipulated and withdrew the claims arising from Paragraph thirty-

seven of Plaintiff’s Complaint, and they stipulated that neither these complaint allegations nor the

allegations “described in [BOP] Agency Case No. 2016-0920” will be offered in evidence at any

trial. (Doc. 44.) Paragraph thirty-seven states that “Plaintiff was ‘mothballed’ [from UNICOR]

in November 2015, which means removed from her position and told that her position would be

abolished. On June 23, 2016, Plaintiff was displaced from her position while Defendant was hiring

other positions inside the UNICOR factory.” (Doc. 1, p. 8.) BOP Agency Case No. 2016-0920




                                                 17
also pertains to her removal from UNICOR at FCI Jesup and Defendant’s failure to hire her to

other UNICOR positions. (See Doc. 65-1, pp. 2–3.) These claims concern Defendant’s alleged

failure to hire or promote Plaintiff to certain positions and were expressly excluded from this case

by way of stipulation. (See Doc. 44.) Notably, in her Brief in Opposition, Plaintiff admits that her

removal from UNICOR, where “[s]he was passed over for promotion,” is “the subject of another

EEO formal complaint,” (doc. 63, p. 10), presumably Case No. 2016-0920.

        The allegations concerning Plaintiff’s October 2015 removal from her UNICOR position

and placement at the Food Service Warehouse are clearly precluded by the parties’ Stipulation.

(See Doc. 44.) Plaintiff’s present attempt to “introduce evidence [and allegations] regarding”

Paragraph thirty-seven and Case No. 2016-0920 directly flouts what she stipulated to and will not

be permitted. (See id. (prohibiting Plaintiff from introducing such evidence).) Because “parties

are bound by their stipulations,” G.I.C. Corp. v. United States, 121 F.3d 1447, 1450 (11th Cir.

1997) (citation omitted), the Court will not consider these allegations.

        Thus, both because Plaintiff did not set forth allegations in her Complaint concerning her

removal from UNICOR and subsequent placement at the Food Service Warehouse, and because

Plaintiff stipulated that she not would pursue claims or introduce evidence relating to Defendant’s

alleged failure to hire or promote her, the Court declines to consider these allegations in

determining whether Plaintiff had made out a prima face case of retaliation stemming from her

January transfers and her hostile work environment claims. 9


9
  Furthermore, even if these allegations were properly before the Court, they would fail on the merits for
several reasons: Plaintiff fails to identify and offer proof of who the relevant decision makers were; what
they knew regarding her protected activity; who the alleged comparators were; and what qualifications they
had. See Loberger v. Del-Jen Inc., 616 F. App’x 922, 930–31 (11th Cir. 2015) (per curiam) (explaining
required showing for a retaliatory failure to hire claim); Raney v. Vinson Guard Serv., 120 F.3d 1192, 1197
(11th Cir. 1997) (a plaintiff must generally establish that the defendant was aware of protected activity at
time of adverse employment action). And the timing of her removal from UNICOR is too remote from
Plaintiff’s protected activity—occurring approximately two years later—to suggest retaliatory animus. See


                                                    18
                (2)     Plaintiff’s Alternative Protected Activity

        In what may be her most audacious attempt at recasting her retaliation claims through

summary judgment response, Plaintiff seemingly submits a new series of protected activities that

both look back to events occurring before her November 2013 testimony to the EEO investigator

and look forward to events occurring after it. Under her section entitled “Third Element: Plaintiff’s

Protected Activity and the Adverse Action Were Not Wholly Unrelated,” Plaintiff states that she

“was labeled as a whistleblower because of her successful EEO complaint in 2011, her testimony

for Rick Pasl[e]y, her complaint about his and her removal from the overtime list, her complaint

about lack of security in the pat-down procedure, and her subsequent formal complaints.”

(Doc. 63, pp. 12–13.) Plaintiff does not specify what her subsequent formal complaints were or

provide any record cites for these allegations. In her Complaint, however, Plaintiff clearly and

consistently alleged that her November 14, 2013 testimony to an EEO investigator in Ricky

Pasley’s case was the subject protected activity. (See Doc. 1, pp. 4, 6, 9.) The Court proceeded

under this theory in denying Defendant’s Motion to Dismiss. (See Doc. 28, pp. 1, 4.)

        To be sure, the balance of Plaintiff’s Brief in Opposition treads this same path. (See

Doc. 63, p. 6 (alleging her “protected activity” occurred on November 14, 2013, when she

“testified on behalf of her co-worker”), p. 7 (“Plaintiff’s protected activity on November 1[4],

201[3]”), p. 11 (Defendant retaliated “after Plaintiff testified for her co-worker”).) This is the

same path Plaintiff takes in her Complaint, and this is the path the Court will proceed down when

determining whether Plaintiff has established a prima facie case of retaliation. See Roberson v.



Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004) (noting “three to four month disparity” too remote
to support causation). Finally, Plaintiff’s “continuing violations” theory with respect to these later job
transfers, (doc. 63, p. 5), has been expressly rejected by the Supreme Court. See Nat’l R.R. Passenger Corp.
v. Morgan, 536 U.S. 101, 114 (2002) (rejecting “continuing violations doctrine” as to discrete acts such as
transfers and noting each discrete act is separately actionable and must be itself exhausted).


                                                    19
BancorpSouth Bank, Inc., No. CIV.A. 12-0669-WS-N, 2013 WL 6254108, at *12 (S.D. Ala. Dec.

4, 2013) (A plaintiff “cannot retool her [c]omplaint via summary judgment to state a difference

species of retaliation claim.” (citation omitted)); see also Lightfoot v. Henry Cty. Sch. Dist., 771

F.3d 764, 779 (11th Cir. 2014) (affirming district court’s refusal to construe “retaliation claim as

being based on different facts than the ones actually pled in her ADA count”).

       Accordingly, the Court declines to consider these new allegations of protected activity and,

as Plaintiff laid out in her Complaint and much of her briefing in this case, will look to her

November 14, 2013 testimony by phone to the EEO investigator as the predicate protected activity

for her retaliation claims. Having dispensed with the extraneous and unsupported allegations made

by Plaintiff in her Opposition Brief, the Court now turns to the merits of her retaliation claims, as

set forth in her Complaint, in light of the undisputed evidence adduced by the parties.

II.    Plaintiff’s Retaliatory Transfer Claim

       A.      Legal Standard

       “To make out a prima facie case of retaliation, a plaintiff must show: (1) that she engaged

in an activity protected under Title VII; (2) she suffered a materially adverse action; and (3) there

was a causal connection between the protected activity and the adverse action.” Kidd v. Mando

Am. Corp., 731 F.3d 1196, 1211 (11th Cir. 2013) (citation omitted). Absent direct evidence of

retaliation, a plaintiff must show a prima facie case of retaliation under the McDonnell Douglas

burden-shifting framework. Crawford v. Carroll, 529 F.3d 961, 975–76 (11th Cir. 2008) (citing

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). Under this framework, once the

plaintiff establishes a prima face retaliation case, the burden shifts and “the employer must proffer

a legitimate, non-discriminatory reason for the adverse employment action.” Crawford, 529 at 976

(quoting Holifield v. Reno, 115 F.3d 1555, 1566 (11th Cir. 1997) (per curiam)). “If the employer




                                                 20
offers such legitimate reasons for the employment action, the plaintiff must then demonstrate that

the employer’s proffered explanation is a pretext for retaliation.” Id. “Summary judgment is

appropriate if the plaintiff fails to satisfy any one of the elements of a prima facie case.” Adams

v. City of Montgomery, 569 F. App’x 769, 773 (11th Cir. 2014) (per curiam) (citing Turlington v.

Atlanta Gas Light Co., 135 F.3d 1428, 1433 (11th Cir. 1998)). A plaintiff’s burden at summary

judgment, however, is not to show by a preponderance of evidence a prima facie case of retaliation;

rather, it is to show enough evidence that would allow a reasonable jury to find in the plaintiff’s

favor on each element of a retaliation claim. See Raney, 120 F.3d at 1196–97.

       In the context of transfers, a “reassignment of job duties is not automatically actionable.”

Burlington N. & Santa Fe Ry. v. White, 548 U.S. 53, 71 (2006). To establish a transfer as a

materially adverse action, a plaintiff must show that it “well might have dissuaded a reasonable

worker from making or supporting a charge of discrimination.” Id. at 69 (citation and internal

quotations omitted). Factors to consider in determining whether a transfer amounts to a materially

adverse action include whether the new position is more arduous, carries greater prestige, or is

considered an objectively better job by other employees. Id. at 71. Courts also consider whether

the new position would involve any difference in “pay, hours, benefits, or duties.” Adams, 569 F.

App’x at 773 (citation omitted); see also Duble v. FedEx Ground Package Sys., Inc., 572 F. App’x

889, 895 (11th Cir. 2014) (per curiam) (considering change in salary and benefits and noting that

a plaintiff’s subjective impressions are generally irrelevant to whether an action was adverse

(citing Doe v. Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1452 (11th Cir 1998)).

       “To establish a causal connection, a plaintiff must show that the relevant decisionmaker

was ‘aware of the protected conduct, and that the protected activity and the adverse actions were

not wholly unrelated.’” Kidd, 731 F.3d at 1211 (quoting Shannon v. BellSouth Telecomms., Inc.,




                                                21
292 F.3d 712, 716 (11th Cir. 2002)). A plaintiff can meet this burden if “she provides sufficient

evidence of knowledge of the protected expression and that there was a close temporal proximity

between this awareness and the adverse action.” Higdon, 393 F.3d at 1220; see also Jarvela v.

Crete Carrier Corp., 776 F.3d 822, 832 (11th Cir. 2015) (“Temporal proximity alone is insufficient

to establish a causal connection in the absence of knowledge by the employer.” (citation omitted)).

“But mere temporal proximity, without more, must be very close.” Thomas v. Cooper Lighting,

Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (citation and internal quotations omitted).

       Moreover, the United States Supreme Court has held that “Title VII retaliation claims must

be proved according to the traditional principles of but-for causation.” Univ. of Tex. Sw. Med.

Ctr. v. Nassar, 570 U.S. 338, 360 (2013). This standard requires proof that the plaintiff’s

“protected activity was a but-for cause of the alleged adverse action by the employer.” Id. at 362.

Thus, in showing causation under the prima face McDonnell Douglas framework, the plaintiff

maintains “the burden of persuasion to ‘proffer evidence sufficient to permit a reasonable fact

finder to conclude that discriminatory animus was the ‘but-for’ cause of the adverse employment

action.’” Smith v. City of Fort Pierce, 565 F. App’x 774, 778 (11th Cir. 2014) (per curiam)

(quoting Sims v. MVM, Inc., 704 F.3d 1327, 1332 (11th Cir. 2013)).

       B.      Exhaustion of Plaintiff’s Retaliatory Transfer Claims

       Before filing suit under Title VII, a federal employee must exhaust her administrative

remedies so that the agency has “the information it needs to investigate and resolve the dispute

between the employee and the employer.” Crawford v. Babbitt, 186 F.3d 1322, 1326 (11th Cir.

1999) (citation and internal quotations omitted). As part of the exhaustion requirement, a plaintiff

must “initiate contact with [an EEO] Counselor within 45 days of the date of the” wrongful act.

29 C.F.R. § 1614.105(a)(1). And when a plaintiff does not initiate contact within the 45-day




                                                22
period, her claims are typically barred. Ramirez v. Sec’y, U.S. Dep’t of Transp., 686 F.3d 1239,

1242 (11th Cir. 2012).

       Defendant argues that, because Plaintiff did not contact the EEO until March 3, 2014, any

events occurring prior to January 17, 2014 are barred. (Doc. 60, p. 11.) Thus, Defendant

concludes, [a]ny retaliation claims [Plaintiff] may have related to the January 8 and 13, 2014

transfers between the FCI Factory and the FSL Factory are [] time barred.” (Id.) To the extent

Plaintiff claims these earlier transfers are related to her January 21, 2014 transfer, Defendant argues

they are “discrete discriminatory acts” which are precluded even if related to timely filed charges.

(Id.) Plaintiff does not respond to this argument in her Brief. (See Doc. 63.) As such, Defendant

contends Plaintiff has conceded that these transfers were unexhausted and thus precluded.

(Doc. 65.)

       Regardless of Plaintiff’s failure to respond to Defendant’s exhaustion argument, the Court

finds that the undisputed evidence shows Plaintiff failed to properly grieve and exhaust her

retaliation claims stemming from the January 8 and 13, 2014 transfers. In her response Brief,

Plaintiff does not point to any earlier contact with the EEO office, and in fact, only references the

March 3, 2014 contact. (See Doc. 63, p. 2.) Plaintiff also incorporated the exhibits attached to her

earlier response in opposition to Defendant’s Motion to Dismiss, (id. at p. 1), which only include

the forms documenting her March 3, 2014 contact with the EEO office, (doc. 21, pp. 9–10; see

also doc. 60-14). The Court, moreover, has previously found that Plaintiff “does not dispute that

she did not contact the EEO office until March 3, 2014.” (Doc. 28.)

       A transfer is a “discrete act” of discrimination under Title VII whereby “each retaliatory

adverse employment decision constitutes a separate actionable ‘unlawful employment practice.’”

Nat’l R.R. Passenger Corp., 536 U.S. at 114. “Discrete discriminatory acts are not actionable if




                                                  23
time barred, even when they are related to acts alleged in timely filed charges. Each discrete act

starts a new clock for filing charges alleging that act.” Id. at 113. As a result, “only events that

took place within the timely filing period are actionable.” Id. at 114. Because Plaintiff did not

contact the EEO office until March 3, 2014, her retaliatory transfer claims regarding the January

8 and 13, 2014 transfers between UNICOR factories are barred as a matter of law. See Tarmas v.

Sec’y of the Navy, 433 F. App’x 754, 760–61 (11th Cir. 2011) (per curiam) (actions that occur

outsider 45-day window are untimely). Based on her March 3 EEO filing, Plaintiff’s actionable

window extended back 45 days to January 17, 2014, and her transfers on January 8 and 13, 2014,

clearly predate this timely filing period. Accordingly, the Court finds that Plaintiff did not timely

grieve and exhaust her retaliation claims related to these two transfers, and thus, she may not

pursue them here.

       C.      Whether Plaintiff Establishes a Prima Facie Retaliation Claim Based on the
               January 21, 2014 Transfer to the FSL Factory

       The only challenged transfer properly before the Court is Plaintiff’s January 21, 2014

transfer from the FCI Factory back to the FSL Factory. Defendant argues this transfer does not

rise to the level of an adverse action, is not causally related to Plaintiff’s protected activity, and

was supported by legitimate business reasons. (Doc. 60, pp. 12–18.) Defendant also asserts that

Plaintiff cannot show the BOP’s reasons for her transfer were pretext for retaliation. (Id. at pp.

18–19.) In response, Plaintiff disagrees and contends that the timing of this transfer, along with

the fact that it took her away from the factory where her expertise was needed, establish a prima

facie case of retaliation. (Doc. 63, pp. 8–13.) It is undisputed that Plaintiff’s November 14, 2013

telephonic statement to the EEO investigator constituted protected activity. (See Doc. 60, p. 12.)

Accordingly, the Court determines whether Plaintiff has adduced sufficient evidence to meet her




                                                 24
prima facie burden to establish the transfer as an adverse employment action and to show causation

between the transfer and her protected activity.

               (1)        Plaintiff Fails to Establish That her Transfer to the FSL Factory on
                          January 21, 2014 Constituted an Adverse Employment Action

       As recounted in the Background above, on January 21, 2014, Plaintiff was transferred

between factories for a third time in the span of two weeks; this time from the FCI Factory to the

FSL Factory. These two factories are approximately 300 to 400 yards from each other, and

UNICOR employees do not generally consider one factory more desirable to work at than the

other. When Plaintiff initially applied to be a UNICOR quality assurance specialist it did not

matter to her which factory she was placed at. After her first transfer to the FSL Factory, on

January 8, 2014, Plaintiff emailed her supervisors to express a preference to stay at the FSL

Factory. What is more, earlier in her career at FCI Jesup, while working as a customer service

specialist, Plaintiff volunteered and expressed a preference to work at the FSL Factory over the

FCI Factory. Most tellingly, however, is that Plaintiff experienced no loss of pay, change in job

responsibilities, or diminution in job prestige while transferring between the neighboring UNICOR

factories at FCI Jesup.

       Against this undisputed evidence, Plaintiff makes very little showing that her transfer to

the FSL Factory on January 21, 2014, was an adverse employment action, i.e. it was “harmful to

the point that [it] could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Burlington, 548 U.S. at 57. In conclusory fashion, Plaintiff states that the

“actions by Defendant in this case meet [the adverse action] test,” (doc. 63, p. 12), without at all

attempting to proffer evidence which shows that her transfer from the FCI Factory to the FSL

Factory was a materially adverse action. Moreover, in view of the undisputed facts, Plaintiff fails

to explain why a reasonable employee in her position would consider relocation between nearby



                                                   25
factories, while holding the same job with the same responsibilities and pay, to be materially

adverse.

        At best, Plaintiff contends the January 21, 2014 transfer was materially adverse because it

led to her work-related adjustment disorder diagnosis by a psychologist. (See id. at pp. 10–11.)

But this evidence is of little consequence here because “[t]he materiality of the alleged adverse

action is judged by an objective standard.” Foshee v. Ascension Health-IS, Inc., 384 F. App’x

890, 892 (11th Cir. 2010) (per curiam) (citing Burlington, 548 U.S. at 68). Plaintiff also fails to

grapple with the four analogous Eleventh Circuit decisions cited by Defendant, where the Court

of Appeals found transfers to similar positions with the same compensation were not materially

adverse. (Compare Doc. 60, pp. 13–14 (citing, inter alia, Duble, 572 F. App’x at 895, and Adams,

569 F. App’x at 773), with doc. 63 (citing no cases that discuss whether a job transfer is an adverse

action); see also doc. 65, p. 15.)

        Based on the undisputed evidence presented by the parties, and viewing such evidence in

the light most favorable to Plaintiff, the Court finds that Plaintiff fails to establish her transfer to

the FSL Factory on January 21, 2014, was a materially adverse employment action. Not only had

Plaintiff twice expressed a preference to work in the FSL Factory as compared to the FCI Factory,

her transfer to the FSL Factory did not alter her pay or job duties. See Duble v. FedEx Ground

Package Sys., Inc., 572 F. App’x 889, 895 (11th Cir. 2014) (per curiam) (“lateral move [that] did

not involve a loss in salary or benefits” not a materially adverse employment action, despite the

plaintiff’s allegations that it “greatly” inconvenienced him); Adams, 569 F. App’x at 773 (“denial

of a transfer that would involve driving a larger truck, but not involve any difference in pay, hours,

benefits, or duties” not a materially adverse employment action). Further, a position at the FSL

Factory was not considered to be less desirable or less prestigious than a position at the FCI




                                                  26
Factory. Cf. Burlington, 548 U.S. at 68 (concluding a jury could find a reassignment of job

responsibilities was materially adverse to a reasonable employee where it led to more arduous

work and was considered a worse position with less prestige). Accordingly, because Plaintiff does

not establish that her January 21, 2014 transfer was a materially adverse employment action—a

required element of a prima facie retaliation case—her claim for retaliatory transfer necessarily

fails, and summary judgment is due for Defendant as to this claim. See Adams, 569 F. App’x at

773 (summary judgment appropriate on retaliation claim where the plaintiff fails to satisfy any one

of the elements of a prima face case).

               (2)     Plaintiff Fails to Establish a Causal Relationship Between her
                       Statement to the EEO Investigator and her January 21, 2014 Transfer

       In the interest of completeness, the Court discusses Plaintiff’s additional failure to adduce

evidence sufficient to support a prima facie retaliation case with respect to causation. Although

this transfer was in relatively close temporal proximity to her November 14, 2013 protected

activity—occurring approximately two months later—this evidence alone is not sufficient to

establish a prima facie retaliation case where there is no corresponding evidence that the decision

maker who directed the transfer was unaware of the protected activity. Williams v. Waste Mgmt.,

411 F. App’x 226, 229–30 (11th Cir. 2011) (per curiam) (two-month gap between protected

activity and alleged retaliation not “very close” and thus not sufficient to establish a prima facie

case without more); see also Jarvela, 776 F.3d at 832 (“Temporal proximity alone is insufficient

to establish a causal connection in the absence of knowledge by the employer.” (citation omitted)).

Plaintiff must “provide[] sufficient evidence of knowledge of the protected expression and that

there was a close temporal proximity between this awareness and the adverse action.” Higdon,

393 F.3d at 1220. She has not done so here.




                                                27
       By her own admission, Plaintiff is not sure exactly who decided she would transfer to the

FSL Factory on January 21, 2014. In her Local Rule 56.1 statement of material facts, Plaintiff

does not dispute that Warden Hastings and Associate Warden Tucker were the relevant decision

makers for purposes of her retaliation claims, but Plaintiff admits that neither individual knew she

gave a statement to an EEO investigator regarding Mr. Pasley’s discrimination complaint.

(Compare Doc. 60-21, pp. 6–7, with doc. 63-7, pp. 5–6.) Under Local Rule 56.1, “[a]ll material

facts set forth in the [fact] statement required to be severed by the moving party will be deemed to

be admitted unless controverted by a statement served by the opposing party.” Despite this

admission, Plaintiff nonetheless argues in her Brief that both Warden Hastings and Associate

Warden Tucker knew of her protected activity. (Doc. 63, pp. 11–12.) Her arguments are without

substance or evidentiary support, and the Court dispenses with them on the merits.

       Plaintiff argues both Ms. Hastings and Mr. Tucker were aware of her protected activity

based on a call from the EEO investigator to her “supervisor to locate her in order to obtain her

testimony.” (Id. at p. 6 (citing doc. 15, p. 19 (Exhibit C)); see also id. at p. 11 (same).) It is not

clear to whom Plaintiff refers in using the term “supervisor,” and the evidence she cites in support

of this allegation does reference a phone call with a supervisor. Instead, Exhibit C shows that her

human resources manager, Ms. Butcher, emailed Plaintiff requesting that she contact the EEO

investigator. (See Doc. 15, p. 19.) There is no evidence that Ms. Butcher or anyone else notified

Warden Hastings or Associate Warden Tucker that the EEO investigator was attempting to reach

Plaintiff, and Ms. Butcher’s knowledge cannot be imputed to Ms. Hastings or Mr. Tucker. See

Bass v. Bd. of Cty. Comm’rs, 256 F.3d 1095, 1119 (11th Cir. 2001) (“It is not enough for the

plaintiff to show that someone in the organization knew of the protected expression; instead the

plaintiff must show that the person taking the adverse action was aware of the protected




                                                 28
expression.”) Moreover, Plaintiff testified that she never revealed to anyone the substance of her

November 2013 phone interview with the EEO investigator.

       In addition, Plaintiff attempts to show that Associate Warden Tucker was aware of her

protected activity based on his affidavit by interrogatory. (See Doc 63, pp. 6, 11.) Mr. Tucker’s

affidavit, however, does not indicate whether, and if so when, he had knowledge of Plaintiff’s

November 2013 protected activity of speaking with the EEO investigator in Mr. Pasley’s case.

Initially, Mr. Tucker states that he has “[n]o first[-]hand knowledge” of Plaintiff’s “prior EEO

activity” but explains he was told about an EEO complaint filed by Plaintiff concerning a hiring

decision that is not at issue here. (Doc. 60-2, p. 3.) Later, though, Mr. Tucker adds, “Attached is

Ms. Windham’s [to me] email dated 1/8/14 stating, ‘I would like to stay at the FSL.’ I believe the

local Union is behind Ms. Windham’s EEO filing.” (Id. at p. 7 (emphasis added).) Although

unclear, this affidavit indicates Associate Warden Tucker knew prior to July 30, 2014 (the date of

Mr. Tucker’s affidavit), that Plaintiff had filed an EEO complaint at some time pertaining to work

station moves and a hostile work environment, (id. at p. 2). Critically, however, it does not show

whether Associate Warden Tucker had knowledge of Plaintiff’s November 2013 protected EEO

statement. Knowledge that Plaintiff had filed a formal EEO complaint concerning transfers and

hostility at work does not show knowledge of Plaintiff’s statement to the EEO investigator in Mr.

Pasley’s case. In short, nowhere does Mr. Tucker’s affidavit reflect knowledge of Plaintiff’s

contact with the EEO investigator.

       Plaintiff also contends that, based on Associate Warden Tucker’s knowledge of her taking

prescription medication with emotional side effects—which he learned from Ms. Moody—

(doc. 60-2, p. 7), he also knew of her protected activity. (Doc. 63, p. 7 (“It is unlikely that when

Defendant’s managers were sharing Plaintiff’s private, privileged medical information, they were




                                                29
not also discussing her protected activity and her EEO complaints.”).) Plaintiff’s speculation here

is not probative of whether Mr. Tucker was aware of her protected activity, because knowledge of

one’s medication does not thereby show knowledge of something else unrelated. To establish

causation, the Eleventh Circuit requires more than tenuous theories such as this. See Raney, 120

F.3d at 1197 (“[O]ur cases have required plaintiffs to show a defendant’s awareness with more

evidence than mere curious timing couple with speculative theories.” (citation omitted)).

Furthermore, Associate Warden Tucker stated that he was not aware of Plaintiff’s protected

activity at the subject time, (doc. 60-9, p. 3), and Plaintiff herself testified that Ms. Moody was not

aware of her protected activity. Accordingly, Plaintiff’s supposition in this regard is without merit.

        Finally, Plaintiff contends that both Warden Hastings and Associate Warden Tucker were

aware of her protected activity, “because they were notified of the retaliation and took action in

response to it.” (Doc. 63, p. 11.) Plaintiff does not specify what retaliation she refers to nor does

she offer any record citations in support of this allegation. Nevertheless, the evidence of record

establishes that, in response to Plaintiff’s November 20, 2013 memorandum documenting her

dispute with Mr. Wells and the name-calling allegations, Warden Hastings directed Mr. Tucker to

hold a meeting with UNICOR staff to emphasize professionalism and demand any name-calling

cease. Warden Hastings also reassigned Mr. Wells to a different position, away from where

Plaintiff worked. What the evidence fails to establish is that this memo provided notice to Warden

Hastings, its recipient, of Plaintiff’s protected activity, as it neither expressly mentions retaliation

nor indirectly alludes to her protected activity as the genesis of the conduct outlined therein. (See

Doc. 60-6.) Moreover, as should be plainly evident, notice of Plaintiff’s dispute with Mr. Wells’

and of the name-calling issue, which is all that the memo contains, does not thereby provide notice

of unmentioned, antecedent protected activity.




                                                  30
        Accordingly, for all these reasons, the Court finds that Plaintiff has failed to meet her

burden to proffer evidence showing that the relevant decision makers behind her January 21, 2014

transfer were aware of her protected activity. In the face of the undisputed evidence showing that

Warden Hastings and Assistant Warden Tucker lacked knowledge Plaintiff provided testimony to

an EEO investigator on November 14, 2013, Plaintiff musters nothing which would create a

genuine dispute as to this element of her prima facie retaliation case. Thus, in addition to Plaintiff’s

failure to establish evidence which would allow a jury to find her transfer was a materially adverse

employment action, Defendant is due summary judgment on Plaintiff’s retaliatory transfer claim

for this independent failure to produce evidence indicating that the decision makers at FCI Jesup

were aware of her protected activity at the subject time. Kidd, 731 F.3d at 1212 (affirming

summary judgment on retaliation claim where the plaintiff did “not offer[] any evidence to show

that her [supervisor] was aware of any of her protected complaints, making it impossible for to

make out a prima facie case”) Therefore, the Court GRANTS Defendant’s Motion for Summary

Judgment as to Plaintiff’s claim of retaliatory transfer. 10 (Doc. 60.)

III.    Plaintiff’s Retaliatory Hostile Work Environment Claim

        A.       Legal Standard

        The legal standard applicable to retaliatory hostile work environment claims shares the

same general framework as retaliatory transfer claims. See Swindle v. Jefferson Cty. Comm’n,

593 F. App’x 919, 926–29 (11th Cir. 2014) (per curiam). However, to make out a prima facie case

of retaliatory hostile work environment, also known as a retaliatory harassment claim, a plaintiff


10
   Given that Plaintiff has failed to establish a prima facie retaliation case based on her transfer, the Court
declines to delve into whether Plaintiff can show Defendant’s proffered legitimate business reasons for her
transfer—namely that Wells’ removal (pursuant to Plaintiff’s complaint) and subsequent replacement left
a quality assurance opening at the FSL Factory, that it was common at UNICOR facilities to have the quality
assurance specialist work at the smaller factory and the manager work at the larger factory, and that Mr.
Cousson’s experience was needed at the FCI Factory—were pretext for retaliation.


                                                      31
must offer proof necessary to establish her work environment was hostile and that it existed as a

result of her protected activity. Id. at 928. Thus, a plaintiff establishes a prima facie case of

retaliatory harassment when she shows that: “(1) she engaged in protected activity; (2) after doing

so, she was subjected to unwelcome harassment; (3) her protected activity was a ‘but[-]for’ cause

of the harassment; (4) the harassment was sufficiently severe or pervasive to alter the terms or

conditions of her employment; and (5) a basis exists for holding her employer liable either directly

or vicariously.” Id. at p. 929 n.10 (citing Gowski v. Peake, 682 F.3d 1299, 1311–12 (11th Cir.

2012); Nassar, 570 U.S. at 360).

       When courts evaluate the objective severity of the harassment, they look at the totality of

the circumstances and consider the following, among other things: “(1) the frequency of the

conduct, (2) the severity of the conduct, (3) whether the conduct is physically threatening or

humiliating, or a mere offensive utterance, and (4) whether the conduct unreasonably interferes

with the employee’s job performance.” Gowski, 682 F.3d at 1312 (quoting Miller v. Kenworth of

Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir 2002). “[W]hether an environment is ‘hostile’ or

‘abusive’ can be determined only by looking at all the circumstances.” Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 23 (1993).      In addition to showing objective severity, the hostile work

environment must be one that the plaintiff subjectively perceives to be abusive or hostile. Miller,

277 F.3d at 1276.

       Finally, where the harassing party “is merely a co-employee of the victim, the employer

will be held directly liable if it knew or should have known of the harassing conduct but failed to

take prompt remedial action. Id. at 1278. (citing Breda v. Wolf Camera & Video, 222 F.3d 886,

889 (11th Cir. 2002). The plaintiff must therefore show either “actual knowledge” by the employer

or “conduct sufficiently severe and pervasive as to constitute constructive knowledge to the




                                                32
employer.” Id. However, if the employer took “immediate and corrective action” it will not be

liable for retaliatory harassment, Watson v. Blue Circle, Inc., 324 F.3d 1252, 1261 (11th Cir. 2003),

so long as the remedial action is “reasonably likely to prevent the misconduct from recurring.”

Kilgore v. Thompson & Brock Mgmt., Inc., 93 F.3d 752, 754 (11th Cir. 1996) (citation and internal

quotations omitted).

        B.      Whether Plaintiff Establishes a Prima Facie Case of Retaliatory Hostile Work
                Environment

        Defendant puts forth several reasons why Plaintiff’s claim for retaliatory hostile work

environment cannot survive summary judgment: she lacks any evidence that the name-calling

followed her protected activity; she lacks enough evidence that her protected activity was the but-

for cause of the alleged harassment; her allegations of harassment do not show sufficiently severe

or pervasive conduct; and Defendant took prompt remedial action in response to Plaintiff’s

complaints of harassment. (Doc. 60, pp. 20–26.) In her Opposition Brief, focusing mostly on her

transfer claims, Plaintiff does not respond directly to these arguments or assert her case under the

applicable legal standard. 11 (See Doc. 63.) As best the Court can discern, with respect to this

claim, Plaintiff avers that her dispute with Mr. Wells, the name-calling by co-workers, the actions

of Ms. Moody, and her transfer from the FCI Factory, taken together, are sufficient to preclude

summary judgment on her retaliatory harassment claim. (See id. at pp. 8, 10.) In his Reply,

Defendant counters that Plaintiff conceded this claim by not responding to its “prompt remedial



11
    Plaintiff does not cite the correct legal standard for retaliatory hostile work environment claims, as
pronounced in Gowski and Harris (and set forth above); instead, she proceeds entirely under Burlington’s
“dissuade a reasonable employee” standard. (See Doc. 63, pp. 8, 10, 12.) The Eleventh Circuit has held
that “to establish a prima facie case of retaliatory harassment, the allegedly adverse actions must meet
Harris’s rather than [Burlington’s] standard.” Swindle, 593 F. App’x at 928 (finding that the plaintiff
improperly applied Burlington’s “materially adverse action standard” to her retaliatory harassment claim
rather than Gowski and Harris’s “sufficiently severe or pervasive” abuse standard).



                                                   33
action” defense and that she failed to proffer evidence as to the harassers’ awareness of her

protected activity and the severity and pervasiveness of their harassment. (Doc. 65, pp. 17–20.)

       Pretermitting several of the issues raised by these arguments, the Court concludes that

Defendant is due summary judgment because the BOP promptly responded with remedial

measures to the harassment of which Plaintiff complains. Plaintiff’s retaliatory harassment claim

is premised upon her dispute and falling-out with Mr. Wells, being called “LT” and “Gestapo,”

Ms. Moody’s comments regarding her work schedule and the whistleblower stunt, and her transfer

out of the FCI Factory. As to each of these episodes of alleged harassment, save for her transfer,

the undisputed evidence shows that Defendant promptly responded with remedial action each time.

       In response to Plaintiff’s November 20, 2013 memo, which outlined the name-calling and

Mr. Wells’ intimidation of Plaintiff, Warden Hastings directed a two-pronged response. First, she

assembled a Threat Assessment Team to interview witnesses of Plaintiff’s dispute with Mr. Wells

and to make appropriate security recommendations. This Team found that Mr. Wells was not an

imminent physical danger to Plaintiff, but they recommended that he be reassigned to work in the

UNICOR warehouse until further notice. The next day, on November 21, 2013, based on these

findings, Warden Hastings reassigned Mr. Wells, and he did not return to work at either the FSL

or FCI Factory. Second, with respect to the name-calling, Warden Hastings directed Associate

Warden Tucker to conduct a meeting with all UNICOR staff to emphasize the importance of

professionalism in the workplace and to demand any name-calling cease, which Mr. Tucker did.

As to Ms. Moody’s questioning Plaintiff about her overtime and work schedule, there is no

evidence that Plaintiff complained about or Defendant responded to this singular, rather innocuous

event. However, as to Ms. Moody’s whistleblower stunt, where she sarcastically handed Plaintiff

a whistle and stated, “A whistle for a whistleblower,” while in front of inmates and co-workers,




                                               34
Warden Hastings responded quickly. Within a day of this stunt, Warden Hastings issued Ms.

Moody a formal cease and desist letter regarding her actions against Plaintiff.

       Because each of these perpetrators are co-employees of Plaintiff, Defendant cannot be held

liable in light of the “prompt remedial action” officials at FCI Jesup took in response to the

harassing conduct. See Miller, 277 F.3d at 1278; see also Speigner v. Shoal Creek Drummond

Mine, 402 F. App’x 428, 430 (11th Cir. 2010) (per curiam) (no liability on harassment claim where

the employer counseled the alleged harasser on his conduct and then moved the employee to a

different work crew away from the harasser); Benefield v. Fulton Co., 130 F. App’x 308, 312 (11th

Cir. 2005) (per curiam) (no liability on harassment claim where the employer, upon receiving

notice of harassment, immediately removed the alleged harassing supervisor and assigned the

employee a new supervisor). Here, Defendant took immediate corrective action against Mr. Wells

and Ms. Moody’s alleged harassment, by removing and issuing a cease and desist respectively

within one day’s notice of their conduct, as well as against the name-calling by quickly holding a

professionalism meeting. Moreover, Defendant instituted an anti-harassment policy that was,

based on the evidence, followed promptly and effectively. See Stancombe v. New Process Steel

LP, 652 F. App’x 729, 736 (11th Cir. 2016) (per curiam) (anti-harassment policy evidence that

employer “took reasonable care to prevent harassment”). Importantly, Plaintiff does not dispute

these facts by, for example, showing that the harassment went unabated despite her complaints to

Warden Hastings. Plaintiff, in fact, does not rebut Defendant’s “prompt remedial action” defense

whatsoever. (See Doc. 63; doc. 65, pp. 17–18.) Accordingly, because the undisputed facts show

that Defendant took prompt and effective remedial against Plaintiff’s co-worker harassers,

Defendant cannot be held liable for a retaliatory hostile work environment.




                                                35
        With respect to the last issue, Plaintiff’s transfer from the FCI Factory to the FSL Factory,

although Defendant did not promptly remedy this action in the sense described above, its failure

to do so is irrelevant because, as detailed in Section II. C. supra, Plaintiff’s transfer cannot support

a retaliation claim. Suffice it to say here, because the evidence of record shows that the decision

makers behind Plaintiff’s transfer, Warden Hastings and Associate Warden Tucker, lacked

awareness of Plaintiff’s protected activity, her protected activity could not have been a but-for

cause of the allegedly harassing transfers instituted by them. Swindle, 593 F. App’x at 929 n.10;

see Jarvela, 776 F.3d at 832 (knowledge of protected activity by defendant needed for prima facie

showing of retaliation); Higdon, 393 F.3d at 1220 (same). In other words, the discrete act of

transferring an employee between factory locations cannot help form the basis of a retaliatory

hostile work environment claim when, based on the available evidence, the decision makers have

not acted with retaliatory animus in deciding the transfer.

        Therefore, the Court GRANTS Defendant’s Motion for Summary Judgment as to

Plaintiff’s retaliatory hostile work environment claim. (Doc. 60.)




                                                  36
                                        CONCLUSION

       Based on the foregoing, the Court GRANTS Defendant William P. Barr’s Motion for

Summary Judgment. (Doc. 60.) As such, summary judgment is granted to Defendant on Plaintiff’s

Title VII retaliation claims for retaliatory transfer and for retaliatory hostile work environment.

The Court DIRECTS the Clerk of Court to enter summary judgment in favor of Defendant and to

CLOSE this case.

       SO ORDERED, this 28th day of March, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                37
